IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,931


EX PARTE JOSE ANTONIO ROMERO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007-CR-9123B IN THE 399th DISTRICT COURT

FROM BEXAR COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of injury to a child
and sentenced to fifty-five years' imprisonment.  The Fourth Court of Appeals affirmed his
conviction.  Romero v. State, No. 04-08-00014-CR (Tex. App.-San Antonio, delivered February 25,
2009, no pet.).  
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed and failed
to advise him of his right to petition pro se for discretionary review.  
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed and failed to advise him of his right to petition for
discretionary review pro se.  The trial court recommends that relief be granted.  Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fourth Court of Appeals in Cause No. 04-08-00014-CR that affirmed his conviction in Cause No. 2007-CR-9123B from the 399th District Court of
Bexar County.  Applicant shall file his petition for discretionary review with this Court within 30
days of the date on which this Court's mandate issues.
	The Applicant's remaining claims are dismissed.  Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

Delivered: December 19, 2012
Do not publish